DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 04/30/2021 have been accepted by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8 & 15, the limitations “  based on the ratio of the frequency of the DDR controller clock to the frequency of the DDR clock and the number of clock cycles of the DDR clock”, it is unclear if the frequency of the DDR clock and the DDR clock are the same or different? Is the DDR clock separate than the frequency of the DDR clock? According to the limitations cited above, the frequency of the DDR clock seems to be the same and the DDR clock? Please make any required analogous changes in the dependent claims. Claims 2-7, 9-14 & 16-20 are rejected because of their dependency to the rejected base claim 1, 8 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu et al (US20190171598 FIG 1-2; [0022 & 0049-0050], discloses frequency ration of controller clock and an actual clock and phase aware control). 
 Matulik et al (US200902238016 FIG 4 and 8A; [0013] & claim 14, discloses data phases relative to DDR device clock and having frequency of the first clock signal to be less than the frequency of second clock signal e.g., ratio of frequency). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827